DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amended claims filed on 04/27/21 has been entered.

Specification
The objection to the specification has been obviated by the amendment and is therefore withdrawn.

Claim Rejections - 35 USC § 112
The rejections under 35 U.S.C. 112(b) have been obviated by the amendment and are therefore withdrawn.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially  created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir.1993); In re Langi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.   The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.   For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.
The Terminal Disclaimer filed by Applicants on 04/27/21 has been disapproved.  Please see letter mailed to Applicants on 04/28/21 with suggested corrections.  To expedite prosecution, Examiner attempted to reach Applicants at the phone number we have on file but the phone line is disconnected.  Examiner suggests Applicant to update their phone number we have on file.

Claims 14-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. U.S. 10,646,985.
Although the claims at issue are not identical, they are not patentably distinct from each other because the aforementioned claims in the ‘985 patent recite each and every limitation of claims 14-26 of the instant case. Instant claims 14-26 are entirely encompassed by the patented claims 1-13 therefore the scope of the claims overlap.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to understand that the patented claims 1-13 encompass the scope of the current claimed limitations of instant claim 14-26.

Response to Arguments
Applicants’ arguments, with respect to claims 14-30 have been fully considered and are persuasive.  The rejections 35 USC & 103 have been withdrawn.  However, the double patent rejection has not been withdrawn since the Terminal Disclaimer filed by Applicants on 04/28/21 has been disapproved.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL C. PORTOCARRERO whose telephone number is (303)297-4781.  The examiner can normally be reached on Monday through Friday 8:30-5:00 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on 571-270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/TARAS P BEMKO/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        

/M.C.P./Examiner, Art Unit 3672                                                                                                                                                                                                        06/09/21